DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 10, 17, 18 rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1 (US 20150378131 A1).
Regarding claim 1, D1 teaches a lens module (Fig. 6A) comprising: first to seventh lenses each having refractive power (610, 620, 630, 640, 650, 660, 670) and sequentially disposed in numerical order from the first lens to the seventh lens starting from an object side of the lens module (Fig. 6A); wherein each of the first and second lenses has a meniscus shape and an image-side surface that is convex (610 and 620, both concave toward the object side and convex toward the image side, i.e. meniscus); and the seventh lens has one or more inflection points on an image-side surface thereof (670, ¶203 discloses image side inflection point).
Regarding claim 2, D1 teaches the module of claim 1, and further discloses wherein an object-side surface of the first lens is concave (Fig. 6A).
Regarding claim 3, D1 teaches the module of claim 1, and further discloses wherein an object-side surface of the second lens is concave (Fig. 6A).
Regarding claim 10, D1 teaches the module of claim 1, and explicitly shows that plastic is a suitable material for lenses wherein at least five of the first to seventh lenses are made of plastic (¶86-92).
Regarding claim 17, D1 teaches a lens module (Fig. 5A) comprising: first to seventh lenses (510, 520, 530, 540, 550, 560, 570) each having refractive power (Fig. 5A, curvature of all lens surfaces) and sequentially disposed in numerical order from the first lens to the seventh lens starting from an object side of the lens module (Fig. 5A); wherein effective radii of surfaces of the first to third lenses strictly decrease in order from an object-side surface of the first lens to an image-side surface of the third lens (510 > 520 > 530); and effective radii of surfaces of the fourth to seventh lenses strictly increase in order from an object-side surface of the fourth lens to an image-side surface of the seventh lens (540 < 550 < 560 < 570).
Regarding claim 18, D1 teaches the module of claim 17, wherein the first, third, and sixth lens have positive refractive power (¶179, ¶181, ¶184, respectively); and the second, fourth, fifth, and seventh lenses have negative refractive power (¶180, ¶182, ¶185, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 6, D1 teaches the module of claim 1, and explicitly shows wherein the fifth lens has a meniscus shape,
D1 does not explicitly show an image-side surface that is convex.
However, the requirement amounts to reversing the orientation of the fifth lens. There being only a finite number of meniscus orientations, absent any criticality of the optical result it would have been obvious to one of ordinary skill in the art to attempt both orientations and achieved predictable optical performance.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17-20 of U.S. Patent No. US 9927596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the ‘596 patent’s claims reads on the broader scope of the instant claims.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11-16 of prior U.S. Patent No. 9,927,596 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 4, 5, 7, 8, 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, D1 teaches the module of claim 1, but does not explicitly show wherein both surfaces of the third lens are convex.
Regarding claim 5, D1 teaches the module of claim 1, but does not explicitly show wherein the fourth lens has a meniscus shape and an object-side surface that is convex.
Regarding claim 7, D1 teaches the module of claim 1, but does not explicitly show wherein the sixth lens has a meniscus shape and an image-side surface that is convex.
Regarding claim 8, D1 teaches the module of claim 1, but does not explicitly show wherein the seventh lens has a meniscus shape and an object-side surface that is convex.
Regarding claim 9, XYZ teaches the module of claim 1, wherein the image-side surface of the seventh lens is concave.
Regarding claim 19, D1 teaches the module of claim 17, wherein the first, second, fourth, fifth, and sixth lenses have a meniscus shape (Fig. 5A, each having concave and convex surfaces); and the seventh lens has one or more inflection points on an image-side surface thereof (570, as in Fig. 5A).
D1 does not explicitly show the third lens does not have a meniscus shape.
Regarding claim 20, D1 teaches the module of claim 19, but does not explicitly show wherein an image-side surface of each of the first, second, fifth, sixth, and seventh lenses is concave; both surfaces of the third lens are convex; and an image-side surface of the fourth lens is convex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872